On April 4, 1969, the following order was entered in the above case:
This case comes before the court on remand from the Supreme Court, filed February 11, 1969, wherein that court ordered reversal of the judgment entered in this *728court on May 12, 1967 [180 Ct. Cl. 131, 377 F. 2d 586], with, further proceedings here to be held in conformity with that court’s opinion of January 14,1969, in United States v. Augenblick, No. 45, October Term 1968 [393 U.S. 348]. The case is also before the court for consideration of plaintiff’s motion, filed February 12,1969, for leave to file first amended petition, which together with the opposition thereto, is considered without oral argument. Upon consideration thereof,
It is ordered that plaintiff’s said motion for leave to file first amended petition be and the same is denied.
It is further ordered that the judgment entered herein on May 12, 1967, be and the same is vacated and withdrawn, and that plaintiff’s petition be and the same is dismissed.
BT THE COURT
(Sgd.) WilsoN CoweN, Chief Judge.